Citation Nr: 1530325	
Decision Date: 07/15/15    Archive Date: 07/21/15

DOCKET NO.  10-01 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether the character of discharge from the Veteran's period of service from August 1975 to June 1977 is a bar to receiving VA compensation benefits based on that period of service. 

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD). 

3.  Entitlement to service connection for an acquired psychiatric disorder, other than PTSD, including schizophrenia and bipolar disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from August 1975 to June 1977 and in the U.S. Army from March 1979 to July 1979. 

This appeal comes before the Board of Veterans' Appeals (Board) from October 2008 administrative and rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO), which declined to reopen the matter of whether the character of discharge from the Veteran's period of service from August 1975 to June 1977 is a bar to receiving VA compensation benefits based on that period of service, as well as whether service connection is warranted for PTSD or for an acquired psychiatric disorder, other than PTSD, including schizophrenia and bipolar disorder. 

The Veteran testified before the Board sitting at the RO in March 2011.  A transcript of the hearing is associated with the claims file. 

In August 2011, the Board remanded the appeal for further development.  Following certain development, the appeal returned to the Board for adjudication.  In April 2012, the Board issued a decision in which it was determined that new and material evidence was not necessary to reopen the previously denied claims and that the matters were appropriate for review due to receipt of pertinent service personnel records following the last prior final decision on the matters at hand.  The Board further found that the character of the Veteran's active service in the U.S. Marine Corps from August 1975 to June 1977 is a bar to VA benefits, and found that service connection for both PTSD and for an acquired psychiatric disorder, other than PTSD, including schizophrenia and bipolar disorder, is not warranted.  The Veteran appealed the Board's April 2012 decision to the Court of Appeals for Veterans Claims (Court).  In March 2014, the Court issued a Memorandum Decision, which did not disturb the Board's finding that new and material evidence was not required to reopen the previously denied claims, but found that the underlying issues related to the Veteran's character of discharge and entitlement to service connection for PTSD and for an acquired psychiatric disorder, other than PTSD, including schizophrenia and bipolar disorder, would be set aside and remanded for action consistent with the Memorandum Decision.  The Board remanded these matters in October 2014 for action in accordance with the Memorandum Decision.  The case is now again before the Board for adjudication.

The record before the Board consists of the Veteran's electronic claims files known as Virtual VA and the Veterans Benefits Management System.


FINDINGS OF FACT

1.  The character of the Veteran's active duty service in the U.S. Marine Corps from August 1975 to June 1977 was other than honorable as a result of a pattern of willful and persistent misconduct. 

2.  Competent medical evidence establishes that the Veteran's behavior at the time of the commission of the offenses which warranted a bad conduct discharge did not meet the VA criteria for insanity. 

3.  There is no competent medical evidence of a diagnosis of PTSD as defined by VA regulation at any time during the pendency of this claim.   

4.  The Veteran's currently diagnosed acquired psychiatric disorder first manifested greater than one year after active service and is not related to any aspect of the Veteran's honorable active service.


CONCLUSIONS OF LAW

1.  The character of the Veteran's active service in the U.S. Marine Corps from August 1975 to June 1977 is a bar to VA benefits.  38 U.S.C.A. § 101(18), 5303 (West 2014); 38 C.F.R. § 3.12, 3.354 (2014).
 
2.  The criteria for service connection for PTSD are not met. 38 U.S.C.A. §§ 1110, 1131(West 2014); 38 C.F.R. §§ 3.303, 3.304(f), 4.125 (2014).
 
3.  The criteria for service connection for an acquired psychiatric disorder other than PTSD, including schizophrenia and bipolar disorder, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 4.125 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014). 

Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant of the following:  (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The notice requirements apply to all five elements of a service connection claim.  These five elements are:  1) veteran status, 2) existence of a disability, 3) a connection between the veteran's service and the disability, 4) degree of disability, and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Board finds that the duty to notify was met with regard to all of the claims decided herein by way of the letter mailed to the Veteran in May 2008.

In addition, VA has obtained all relevant, identified, and available evidence and has notified the appellant of any evidence that could not be obtained.  VA has also obtained medical examinations.  Following the Court's Memorandum Decision,  VA also obtained the requisite opinion related to whether the Veteran was insane at the time of his in-service actions leading to his undesirable discharge.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.

Factual Background

In this case, the appellant's DD Form 214 shows that he was discharged from active service in the U.S. Marine Corps in June 1977 under conditions other than honorable due to sentence of Special Courts Martial - other than desertion.  The Veteran then served for a brief period in the U.S. Army from March 1979 to July 1979.  The DD Form 214 for this second period of service shows the brief second period of service as honorable.

Initially, the Board again recognizes the prior denial of the claim at issue.  However, in a prior decision, the Board found that new and material evidence was not necessary, because service personnel records were added to the Veteran's file, which allowed for reconsideration of the matters on appeal without the need for new and material evidence.  The Court's Memorandum Decision explicitly did not disturb the Board's findings as to new and material evidence. 

In a September 2007 Board hearing, the Veteran stated that during his Marine Corps training, he was assigned to a special "motivation" unit, which was stressful and subjected him to racial discrimination.  He stated that his drill instructors verbally abused him and conducted training under conditions such as running in sand while buckets of water were poured on the recruits.  He denied experiencing any psychiatric symptoms or receiving any psychiatric treatment at that time, but reported that he was AWOL because of these training experiences.  He contended that had he been properly diagnosed and treated, he would have completed honorable service.  In a March 2009 statement, the Veteran contended that his subsequent drug and alcohol abuse was also caused by these experiences.  In a September 2009 statement, the Veteran reported that he was not guilty of the court martial charge for possession of a controlled substance, because the substances belonged to another Marine who had a family.  The Veteran suggested that he voluntarily took the blame to protect his fellow Marine. 

Service personnel records showed that the Veteran successfully completed Marine recruit training in November 1975 and reported to an operational unit several days later.  He received two average grades for general military subjects and duty and one high performance grade for conduct during recruit training.  The Veteran began his first period of absence starting three months later from February 1976 to July 1976 for 170 days.  He was apprehended and returned to his unit for disciplinary action.  The Veteran subsequently had two additional short periods of absence and served 49 days in confinement as punishment.  The Veteran's commanding officer later noted that the Veteran had complained of a loss of personal property during confinement that was not on the inventory of his property at the start of confinement.  The unit also received two letters of his indebtedness to private businesses. 

Service treatment records are silent for any complaints of psychiatric symptoms prior to his first period of unauthorized absence.  In September 1976, one month after his return to duty, the Veteran was found on the floor in a prone position holding his arm with his eyes shut.  The Veteran reported that his knee gave out causing him to fall, hit his head, and render him unconscious.  On examination, a clinician found no evidence of injury and concluded that the Veteran was faking his symptoms.  A military physician examined the Veteran and also concluded that the Veteran's claims of illness were exaggerated and referred the Veteran for a psychiatric examination.  A military psychologist examined the Veteran and noted the Veteran's reports that the Marine Corps forced him to use drugs to control his pre-existing quick temper.  There was no mention of unusual or abusive treatment during or after recruit training.  The psychologist noted the Veteran's report of an unstable childhood, residence in several homes, and a resistance to authority.  A mental status examination showed no thought disorder or affective disturbance.  The psychologist diagnosed immature personality with features of an explosive temper. 

In September 1976, the Veteran was represented by counsel at a special court martial, pleaded guilty, and was found guilty of two periods of AWOL, as well as possession of marijuana.  There is no indication that he raised any issues of innocence or mitigation.  The convening authority noted no favorable features, concurred with the recommendations of the military judge, and executed the sentence of confinement and bad conduct discharge.  The character of discharge was other than honorable with a reenlistment code of RE-4, which prohibited reenlistment in any branch of military service. 

Two years later, in March 1979, the Veteran applied to enlist in the U.S. Army.  He falsely denied any prior military service or use of marijuana.  While in recruit training, the Veteran was AWOL for eleven days and received non-judicial punishment for absence from duty, for violating a restriction order, and for being drunk and disorderly in his military unit's spaces.  In a June 1979 physical examination, the Veteran reported some nervousness and depression regarding his ability to stay in the Army.  The military examiner noted no psychiatric abnormalities.  Later the same month, the Veteran was honorably discharged as a trainee failure because of poor attitude and lack of self-discipline. 

Following service, starting in 2000, private and VA outpatient treatment records show the Veteran's history as including incarceration from 1985 to 1995 for conviction of armed robbery and felony murder, and again from 1997 to 2000 for removing his daughter from the custody of the mother.  Clinicians noted the Veteran's reports of an initial mental health diagnosis and treatment at a state facility in 1988 or 1989.  The earliest record in the claims file of treatment at this facility was in 1999 when an examiner diagnosed bipolar disorder with psychotic features and possible schizophrenia, polysubstance dependence, and PTSD.  The examiner also diagnosed antisocial personality disorder.  Although examiners noted that the Veteran had military service, there were no notations that the disorders had any relationship to any specific events or other aspects of military service.
Subsequent reports from the state medical clinic were silent for any confirmation of possible PTSD and showed diagnoses of schizoaffective, bipolar, and antisocial personality disorders associated with domestic and financial issues. 

In March 2004, the Veteran petitioned the U.S. Navy BCNR for an upgraded character of discharge for his period of Marine Corps service, contending that the evidence used to assign the bad conduct discharge was based on race.  In February 2005, a three member panel reviewed the records and evidence submitted by the Veteran, concluded that there was no material error or injustice, and denied a change to the character of discharge.  The panel noted that the bad conduct discharge was approved at all levels of appellate review and that the Veteran's lengthy periods of unauthorized absence were considered to be serious misconduct. Further, the panel noted that there was no evidence of record to show that he experienced symptoms of a psychiatric disorder while in Marine Corps service. 

The Veteran started receiving mental health care at a VA clinic in 2006.  After several treatment sessions, in September 2006, the attending physician noted that past diagnoses of schizophrenia and PTSD were ruled out, but that a diagnosis of schizoaffective disorder, bipolar type was appropriate.  The physician noted the Veteran's report of military service in Special Forces helping to evacuate people from Vietnam and that he generally enjoyed his time in the Marines.  He reported that he was unable to complete Army recruit training because of restlessness, edginess, anxiety and because he was AWOL.  The Veteran also discussed his periods of incarceration and domestic conflict.  In records of treatment through 2008, the attending physician did not make any reference to other events in service or indicate that the Veteran's psychiatric disorder first manifested or was related to any events in service. 

In December 2006, a VA psychologist noted a review of the claims file which contained the service treatment records and the service personnel records that were in the file at the time.  Nevertheless, the psychologist summarized the Veteran's contentions and history based on the Veteran's reports, statements of record, and treatment notes from earlier clinicians.  The Veteran reported that he was arrested for theft at the age of nine and entered several correctional programs prior to service.  His family life was unstable as he lived with different relatives and in several foster homes.  The Veteran reported that he had a violent temper and disliked people telling him how to do things during his teenage years.  He reported that he enlisted in the Marine Corps to better himself.  The psychologist summarized the September 1976 psychiatric examination and incident of exaggerated illness and the June 1979 Army discharge examination noted above.  The Veteran also reported the use of intravenous cocaine from 1975 to 1979 and marijuana since childhood until 1985.  The psychologist further summarized the Veteran's post-service occupational, social, and medical history.  He noted the Veteran's periods of incarceration for felony murder and threatening a girlfriend and that his first encounter for psychiatric care was in the 1980s while incarcerated.  Following a mental health examination and a detailed analysis, the psychologist concluded that the Veteran demonstrated a lifelong history of an antisocial personality disorder beginning in childhood and that his behavior during Marine Corps service was further indication of manipulative and antisocial behavior. 

More recent clinical records show ongoing treatment for schizoaffective disorder, bipolar disorder, and social maladjustment, but no clinician has connected these conditions to the Veteran's active service.  As to the question of whether there is evidence of insanity at the time of the offenses leading to the Veteran's bad conduct discharge, the clinical evidence of record includes no mention of such.  See VA outpatient treatment records dated between 2009 and 2012.

Most recently, the Veteran underwent VA examination in January 2015 VA examination.  At this time, the VA examiner confirmed the Veteran's psychiatric diagnoses as schizoaffective disorder, polysubstance abuse, and antisocial personality disorder.  The Veteran reported to this examiner that he was initially able to socialize with people and meet basic expectations while in the Marines, but that over time he became withdrawn, began to feel others were talking about him, and began to experience paranoia and the onset of auditory hallucinations.  The Veteran described to the examiner his perceived etiology of these difficulties to be related to change after participation in "motivational training" during the Marines.  He reported that he has retained a pessimistic distrustful worldview since that time.  The Veteran also reported that he went AWOL secondary to problems of adjustment and auditory hallucinations.  He described going AWOL as a "mechanism of cooping in order to reset his mind."  The Veteran also reported that during his first period of AWOL, he sought out his father in Michigan, and it was a very positive experience such that he did not return to the Marines, because things were hard in the Marines, but good in Michigan.  The Veteran reported that during his second period of AWOL, he went to Southern California.  No atypical behavior was reported by the Veteran; in fact, he reported that he would "just hang out" during this period of time.  The Veteran claimed that he was scheduled to be seen by mental health in service, but never was.  He reported his first mental health treatment to have occurred after service, while imprisoned.  As to the cause of the Veteran's current psychiatric disorders, the examiner noted that previous records found these conditions to not be of service origin and that there was nothing in the current examination to contradict the previous opinions.  As to PTSD, the examiner observed the prior records indicating a diagnosis of PTSD, but found that the diagnosis is not retained at this time because there is not sufficient stressor information to meet Criterion A for PTSD, and the symptoms associated with the alleged trauma were also subthreshold in relation to frequency, duration, and intensity across the criterion for the disorder.  

As to whether the Veteran was insane at the time of any of the offenses leading to his undesirable discharge from the Marine Corps, the examiner found that there is no evidence that any such insanity existed at that time, or at any time.  The examiner confirmed the definition of insanity under 38 C.F.R. § 3.354(a) and noted that behaviors generally attributed to substance abuse/disorder does not exemplify the severe deviation from the social norms or the gross nature of conduct required to constitute insane behavior.  The examiner also noted that personality disorders do not satisfy the definition of insanity.  The examiner concluded that it is less likely than not that the Veteran was insane at the time of his instances of misconduct during his first period of military service.  The examiner explained that being AWOL or using/holding drugs are not in and of themselves evidence of grossly atypical behaviors, or indicative of the lack of capacity to maintain personal responsibility for self or understanding of right from wrong, or indicative of being an imminent threat to self or others.  The examiner also noted that the Veteran's reported history of his mindset at the time of the offenses show his understanding of right from wrong and his understanding of the consequences for the conduct, as well as testified to the general nature of the behavior while AWOL, which appeared to the examiner to be both rational and goal-oriented.  The examiner further explained that insanity is not the functional equivalent to having problems or having a mental illness.  "To be mentally ill is not [to] be insane."  The examiner concluded that "at no time during the period of service in [question] (Marines) did the [Veteran's] behavior result in meeting the criteria for a diagnosis of serious mental illness; the [Veteran's] behavior did not appear so grossly impaired as to warrant concerns of competency, 'sanity,' or the inability to remain autonomous or responsible for [his] actions."

As to the Veteran's suggestion that he experienced symptoms of a yet to be diagnosed mental illness in service, the examiner found the most compelling and consistent evidence across the medical record would suggest a probable diagnosis of personality disorder during his service in the Marine Corps.  The examiner further noted that the Veteran's "record is clear regarding the onset of psychosis/bipolar spectrum disorders as having emerged and being first diagnosed and treated around 1988/1989," long after the Veteran's period of active service.  As to the Veteran's report of hallucinations emerging during his active service, the examiner confirmed that the Veteran reported hallucinations during his first period of service (Marine service), and that the Veteran also reported the use of marijuana and other hallucinogens, alcohol, and cocaine during this time period.  Such behavior, according to the examiner, was inconsistent with military expectations and complicates any effort regarding the etiology of the reported hallucinations.  Further, the examiner explained that a diagnosis of schizoaffective disorder would require "an uninterrupted period of illness during which there is a major mood episode" and "evidence of 'two or more symptoms present for a significant portion of time during a one month period' (delusions, hallucinations, disorganized speech, grossly disorganized or catatonic behavior and negative symptoms)."  The examiner concluded that, based upon a complete review of the record, to include service treatment records, post service treatment records, and interview and examination of the Veteran, there is no evidence of a psychotic disorder at the time of the behaviors resulting in separation from the Marines.  Moreover, the examiner concluded that even if a diagnosis of a psychotic spectrum disorder were opined to be more likely than not present during Marine service, this would not be synonymous or sufficient to opine to a mental state at the time meeting the definition of insanity.


Legal Criteria and Analysis

Character of U.S. Marine Corps Service

The term "veteran" means a person who served in the active military, naval, or air service, and who was discharged or released there from under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  A discharge or release from active service under conditions other than dishonorable is a prerequisite to entitlement to VA pension or compensation benefits.  38 U.S.C.A. § 101(18); 
38 C.F.R. § 3.12(a).

There are two types of character of discharge bars to establishing entitlement for VA benefits:  statutory bars found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c);  and regulatory bars listed in 38 C.F.R. § 3.12(d).  The latter provides, in pertinent part, that a discharge or release because of willful and persistent misconduct is considered to have been issued under dishonorable conditions.  38 C.F.R. § 3.12(d)(4).  A discharge because of a minor offense will not be considered willful and persistent misconduct if service was otherwise honest, faithful and meritorious.  38 C.F.R. § 3.12(d)(4).  However, "offenses that would interfere with the appellant's military duty, indeed preclude their performance . . . are not minor."  Stringham v. Brown, 8 Vet. App. 445, 448 (1995); see also Cropper v. Brown, 6 Vet. App. 450, 452-453 (1994).

A discharge or release from service under one of the conditions specified in 38 C.F.R. § 3.12 is a bar to the payment of benefits unless it is found that the person was insane at the time of committing the offense.  38 C.F.R. § 3.12(b).  VA regulations define an "insane" person as one who:  (a) while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or (b) interferes with the peace of society; or (c) has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(a).

The condition of insanity need only exist at the time of the commission of the offense leading to the person's discharge, and there is no requirement of a causal connection between the insanity and the misconduct.  Struck v. Brown, 9 Vet. App. 145 (1996).  There still must be competent evidence establishing the claimant was insane at the time of the offenses in question leading to an other than honorable discharge.  Zang v. Brown, 8 Vet. App. 246, 254 (1995).

The Board concludes that the Veteran's conduct during service in the Marine Corps from 1975 to 1977 that resulted in an other than honorable, bad conduct discharge was the result of willful and persistent misconduct.  The Veteran was absent from his duty station on multiple occasions including one period of 170 days.  The Veteran did not voluntarily return to duty, but was apprehended only ten days prior to achieving status as a deserter.  There is also evidence of feigning illness and indebtedness.  Although the Veteran contended that the court martial charge for possession of marijuana was in error, he later admitted to psychiatric examiners that he used cocaine and marijuana throughout this period of service.  The Board places great probative weight on the outcome of the special court martial, action of the convening authority, and military criminal appellate court review.  The Veteran was represented and had opportunities to present evidence of innocence or mitigation.  He did not object to the other than honorable discharge at that time.  The Board places great weight on the outcome of this statutory judicial process, because the medical examiners, commanders, trial and appellate judges are assumed to be competent, experienced, and present at the time to make fair and informed determinations of the facts and consider all circumstances in mitigation.  The Board places little probative weight on the Veteran's contention that the process was racially biased as he has offered no supporting evidence.  Moreover, the Board places great probative weight on the review by the civilian BCNR, a panel familiar with military service and the standards of conduct and which declined to upgrade the character of discharge.  The Board recognizes the Veteran's February 2015 communication with the RO again asking for an upgrade in character of discharge.  The RO, however, does not make any such determinations, and therefore the Board is not obliged to remand this matter for consideration of the February 2015 request.

The Board considered the Veteran's contentions that he was abused during Marine recruit training and that his behavior was a manifestation of an acquired psychiatric disorder and should have been properly treated.  Notwithstanding the current diagnosis of schizoaffective disorder, bipolar type, as well as the Veteran's competence to express his observations and behavioral motivations, all mental health examiners, to include most recently in January 2015, have noted no thought process, communications, or memory deficits associated with his current disorder.  Further, the January 2015 examiner clearly and with a well-stated rationale explained that there is no causal connection between the Veteran's later diagnosed psychosis and his active service in the Marine Corps.  The Veteran is not competent to diagnose his in-service behavior as a psychiatric disorder, or to suggest any causal connection for a now-diagnosed psychiatric disorder;  doing so requires medical expertise. 

Moreover, the Board places very low probative weight on several of the Veteran's reports and contentions as they are inconsistent with the record or with other statements.  The Veteran contended that he departed on his first long period of absence because of his perceived harassment in the "motivation" unit training.  The Board concludes that Marine Corps recruit training is appropriately mentally and physically demanding.  Running through sand and water spray while instructors are yelling at recruits is an effective, authorized, and consistently and uniformly employed training method for Marine recruits.  Moreover, review of his service personnel records reveals that the Veteran completed this training with a high grade in conduct and served in an operational unit for several months prior to his first period of absence.  In a mental health examination in September 1976, the Veteran did not mention any problems during recruit training.  The record showed that the misconduct started in February 1976 and continued after his apprehension and return to duty.  Further, the Veteran volunteered for similar training and duty in the Army two years later.  The Veteran's credibility is further undermined by his concealment of his prior service and bad conduct discharge in false statements on his Army contract.  Although the Board considered that the Veteran may have desired a fresh start, the false representations were a continuation of persistent and willful misconduct. 

The Board has also considered whether the Veteran met the VA criteria for insanity at the time of the offenses that resulted in the bad conduct discharge.  The Board concludes that the criteria for insanity were not met.  First, there is no evidence that the Veteran's behavior in service interfered with the peace of society.  The first evidence of violent behavior was the conviction for felony murder in 1985, many years after service.  Second, the weight of credible medical evidence is that the Veteran did not have an acquired psychiatric disease at the time of the offenses and that his behavior was simply not properly diagnosed.  The Veteran's behavior was not a prolonged deviation from his normal method of behavior and was not due to a disease.  He acknowledged to clinicians a history of difficulty dealing with supervision prior to service.  In September 1976 after two periods of absence and an episode of feigning injury, a military physician diagnosed immature personality with features of an explosive temper.  In 2006, a VA psychologist reviewed the records and considered the Veteran's reports during an extensive examination and also concluded that the Veteran demonstrated a lifelong history of an antisocial personality disorder beginning in childhood and that his behavior during Marine Corps service was further indication of manipulative and antisocial behavior.  Most recently, a January 2015 VA examiner concluded that the Veteran showed no signs of insanity during the time period during which the events occurred leading to his bad conduct discharge, and also concluded that even if any of the Veteran's reported in-service symptoms were indicative of a manifestation of a psychiatric disorder, these symptoms did not amount to a finding of insanity at the time.  The examiner clearly explained that a finding of mental illness does not equate to insanity. 

Moreover, the Veteran's misconduct was not compelled by his personality or temper.  The Veteran did show a resistance to authority and regimen both prior to and during service.  He acknowledged that he voluntarily enlisted twice to help better himself, but chose not to do so.  Had he decided that the Marine training or service was not suitable for him, as a non-wartime volunteer he could have petitioned for a release and received an honorable discharge just as he received from the Army.  There is no evidence that his behavior was antisocial in that he was unable to get along with his peers.  His personality traits existed prior to, during, and after service and there is no evidence that they were caused or aggravated by service.  Rather, the Veteran chose to use illegal drugs, go absent from duty until apprehended, and engage in manipulative conduct by feigning illness and failing to pay just debts.  He offered no mitigating circumstances at the time of the court martial and offers them now, many decades after service, only in the context of seeking benefits.  To conclude that the military discipline on its face is a demonstration of deviation from the accepted standards of behavior so as to constitute insanity would render the applicable statute and regulations meaningless as all service personnel convicted of military misconduct would then be presumed "insane." 

Finally, the Board recognizes the Veteran's February 2015 submission of documents showing his involvement in church, Bible education, as well as credentials of ministry dated in 2000.  The Board indeed applauds the Veteran's efforts and actions toward a better quality of life over the years.  These records, however, lend no support either for or against a determination as to the character of his service in the 1970's or his state of mind at the time of the events leading to his bad conduct discharge from service.

Therefore, the Board concludes that the Veteran's persistent and willful misconduct is not excused because of insanity.  The Veteran's bad conduct discharge, confirmed on multiple appellate military reviews, resulted from a pattern of willful and persistent misconduct and is a bar to VA benefits based on the period of service from August 1975 to June 1977. 

Service Connection for Acquired Psychiatric Disorders

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In general, service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A disease must be shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge from service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 (1997).  Disorders diagnosed after discharge may still be service-connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Certain chronic diseases, such as psychoses including schizoaffective disorders, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309, 3.384. 

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., the diagnosis must comply with the Fourth Edition of the Diagnostic and Statistical Manual of Mental Disorders, 1994 (DSM-IV)); credible supporting evidence that the claimed in-service stressor occurred; and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  38 C.F.R. §§ 3.304(f), 4.125; see also Cohen v. Brown, 10 Vet. App. 128, 140 (1997). 

Under DSM-IV, a stressor is a traumatic event in which both of the following were present:  (1) the person experienced, witnessed, or was confronted with an event or event that involved actual or threatened death or serious injury, or threat to the physical integrity of self or others;  and (2) the person's response involved intense fear, helplessness, or horror. 

The occurrence of an event alleged as the "stressor" upon which a PTSD diagnosis is based (as opposed to the sufficiency of the alleged event to cause PTSD) is an adjudicative determination, not a medical determination.  Zarycki v. Brown, 6 Vet. App. 91, 97-98 (1993). 

The Board refers to the discussion of the Veteran's reported symptoms and the record of medical examination and treatment noted in the previous section above. 
In the Veteran's February 2008 claim, he reported that his acquired psychiatric disorder, including PTSD, arose from his experiences in the "motivation" unit in Marine Corps recruit training. 

Private and VA treatment records reflect that the has been diagnosed with schizoaffective disorder, bipolar type, and various forms of personality disorder but not PTSD.  A possible PTSD diagnosis noted by a private examiner in 1999 was not confirmed.  Additionally, a December 2006 VA examination report shows that the attending psychiatrist reviewed the Veteran's medical records and noted that a September 2006 psychiatric evaluation ruled out a diagnosis of PTSD.  After clinical examination, the December 2006 examiner concluded that the Veteran met the diagnostic criteria for a diagnosis of schizoaffective disorder, bipolar type, but no diagnosis of PTSD was rendered.  Further, the examiner reported that the Veteran's contended stressful event does not meet the DSM-IV criteria because there is no evidence that the Veteran was exposed to threatened death or serious injury to himself or others or that his response involved intense fear, helplessness, or horror.  Most recently, the January 2015 VA examiner again confirmed that the Veteran does not have a diagnosis of PTSD in accordance with the DSM-IV, as there is no evidence of an in-service stressor, which is required for a diagnosis as defined by VA regulation and the DSM-IV. 

Moreover, as the Veteran is barred from benefits arising from his first period of service, disability benefits for any acquired psychiatric disorder arising from events during Marine Corps recruit training may not be awarded. 

Regarding other psychiatric disorders, to include schizophrenia and bipolar disorder, the competent medical evidence of record shows that the Veteran has a current diagnosis of schizoaffective disorder, bipolar type.  There is simply no evidence of a causal connection between the currently diagnosed disorders and the Veteran's second, honorable, period of service.  In December 2006, a VA examiner concluded, after a thorough review of the Veteran's reported symptoms, experiences and a review of the record, that the current schizoaffective disorder, bipolar type, is less likely than not related to his period of active duty service from March to July 1979.  The Veteran acknowledged and the examiner noted that the service treatment records indicated no specific psychological treatment or any diagnosis of an acquired psychiatric disorder in service, but that the Veteran had demonstrated a lifelong history of a personality disorder.  Personality disorders are not recognized as a disability for which VA compensation may be granted.  38 C.F.R. §§ 4.9, 4.127 (2014).  Other physicians diagnosed and treated the schizoaffective disorder not earlier than the 1980s as related to post-service criminal, domestic, and financial difficulties with no relationship to any events in Army service.  Most recently, the January 2015 VA examiner noted that the only symptoms of psychological or psychiatric disability are shown in the period of the Veteran's Marine service, the period for which the Veteran's pattern of willful and persistent misconduct and is a bar to VA benefits.  The January 2015 examiner did not find that the Veteran's current disabilities are in any way causally connected to the Veteran's second period of service.

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  Savage v. Gober, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

In this case, the Veteran is competent to report that he experienced stress and racial discrimination during recruit training.  As discussed, the Board may consider only the Army training.  However, the identification of a constellation of symptoms as a diagnosed psychiatric disorder requires medical expertise.  Moreover, the Veteran's symptoms in service and those he now experiences were not found by medical examiners to be related to either stress in training or racial discrimination.  Further, the Board places less probative weight on the Veteran's belief that his current psychiatric disorder first manifested and should have been diagnosed in either period of service, because he was examined by competent military examiners and found to be manipulative with a poor attitude and lack of self-discipline at that time. 

The weight of the credible and probative evidence demonstrates that the Veteran does not have a current diagnosis of PTSD, and that the Veteran's currently diagnosed psychiatric disorders first manifested greater than one year after service and are not related to his honorable period of active service or any incident therein.  As the preponderance of the evidence is against these claims, the "benefit of the doubt" rule is not for application, and the Board must deny both claims.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The Veteran's other than honorable, bad conduct discharge as a result of willful and persistent misconduct is a bar to VA benefits based on the period of active duty from February 1975 to June 1977. 

Service connection for posttraumatic stress disorder is denied. 

Service connection for an acquired psychiatric disorder, including schizophrenia, bipolar disorder, and schizoaffective disorder, bipolar type, is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


